Citation Nr: 0929257	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from December 27, 
1963, to December 26, 1966.  A second period of service, from 
December 27, 1966, to January 13, 1971, was characterized by 
an "other than honorable" discharge.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to direct 
service connection for diabetes mellitus and hepatitis C.  A 
timely appeal was noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on June 24, 2008.  A 
copy of the hearing transcript has been associated with the 
file.

In October 2008, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDINGS OF FACT

1. The Veteran's first period of active service, dating from 
December 27, 1963, to December 26, 1966, has been 
characterized as honorable, entitling him to VA compensation 
for disease or injuries arising from that period of service.   

2.  The Veteran's second period of active service, from 
December 27, 1966, to January 13, 1971, was characterized by 
a discharge under "other than honorable" conditions as the 
result of a felony conviction by a civilian court.

3.  In decisions dated July 1990 and February 2005, the RO 
denied entitlement to VA benefits for the Veteran's period of 
service from December 27, 1966, to January 13, 1971.  

4.  The Veteran did not serve in the Republic of Vietnam 
during his period of honorable service and has no other 
demonstrated exposure to herbicides.  

5.  Diabetes mellitus first manifested years after service 
and is not related to service.

6.  Hepatitis C first manifested years after service and is 
not related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active  military service; nor may it presumed to have been 
incurred  therein.  38 U.S.C.A. §§ 1101, 1110,  1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303,  
3.307, 3.309, 3.310 (2008).   

2.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§  3.102, 3.301, 3.303, 3.304 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
Additionally, in April 2008, the Veteran was notified of the 
way initial disability ratings and effective dates are 
established. 

The Board notes that the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in March 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran failed to appear for an April 2002 VA 
examination to determine the etiology of his diabetes 
mellitus.  

Although the Veteran has not received a VA examination with 
regard to his claims, a medical nexus opinion is not 
necessary because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of hepatitis C and 
diabetes mellitus, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The risk factors for 
hepatitis C and diabetes mellitus that the veteran has 
identified occurred during his period of "other than 
honorable" service.  Indeed, in view of the absence of 
findings of hepatitis C and diabetes mellitus during the 
Veteran's period of meritorious service, and the first 
suggestion of pertinent disability many years after active 
duty, relating the disorder to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
U.S.C.A. 5103A(a)(2).   The duties to notify and assist have 
been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, that are manifest to a compensable 
degree within one year from the date of  separation from 
service.  38 C.F.R.          §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Presumptive Service Connection for Diabetes Mellitus

The Veteran has a current diagnosis of diabetes mellitus, 
which he attributes to herbicide exposure during his Vietnam 
service.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

Review of the Veteran's separation documents shows that he 
served in Vietnam from July 22, 1967, to February 23, 1970.  
His Vietnam service occurred entirely within the period of 
service characterized by an other than honorable discharge 
and found to be a bar to VA compensation for any diseases or 
disorders arising from that period of service.  There is no 
evidence that the Veteran was exposed to herbicides during 
his period of honorable service, or that diabetes mellitus 
manifested to a compensable degree within one year of 
discharge.  The presumptive periods pertinent to diabetes 
mellitus are not applicable.

Direct Service Connection for Diabetes Mellitus

The Veteran's period of service from December 27, 1963, to 
December 26, 1966, was characterized by an honorable 
discharge.  Service treatment records from this period of 
service do not reflect any evidence of diabetes, and there is 
no evidence of diabetes within one year after separation from 
that period of service.  The first evidence of diabetes 
mellitus is dated December 1999.  No earlier diagnosis is 
noted in the record. 

A thorough review of the Veteran's claims file reveals no 
medical evidence linking his diabetes mellitus to 
symptomatology or pathology present during military service 
so many years earlier.  Indeed, there is nothing in the 
claims file which would tend to establish that his current 
diabetes mellitus is related to in-service pathology or 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In short, the Board finds the positive evidence is outweighed 
by the more objective negative evidence, to include the 
silent service treatment records, the fact that the Veteran 
did not have an honorable period of service in Vietnam or 
other documented exposure to herbicides, and the lack of any 
competent medical evidence linking diabetes to service.  
Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
diabetes mellitus for the period from December 27, 1963, to 
December 26, 1966, and that the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-56 (1990).

Service Connection for Hepatitis C

The record shows that the Veteran was first diagnosed with 
hepatitis C in May 2000.  Subsequent testing and evaluation 
confirmed this diagnosis.  The Veteran has received treatment 
for chronic hepatitis C since 2000.  

The Veteran contends that he was infected through exposure to 
blood and body fluids of wounded soldiers in Vietnam.  He has 
also indicated that he was an intravenous drug user during 
his Vietnam service.  The Veteran has no tattoos or 
piercings, and has had no post-service blood transfusions.  
While he does have a history of post-service drug use, he did 
not use intranasal cocaine or intravenous drugs.

As previously noted, the Veteran's Vietnam service occurred 
entirely within a period of service for which VA compensation 
benefits are barred.  Thus, there can be no finding of 
entitlement to service connection for hepatitis C arising 
from exposure to bodily fluids in Vietnam.  Moreover, for 
claims filed after October 31, 1990, the VA Office of General 
Counsel has held that an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose account 
benefits are claimed.  See VAOPGCPREC 11-96.

Service treatment records from the Veteran's period of 
honorable service dating from December 27, 1963, to December 
26, 1966, do not reflect any evidence of hepatitis C, nor has 
the Veteran identified any incident during which he could 
have been exposed to hepatitis C during that period of time.  
The first evidence of hepatitis C is dated February 2000.  
The Veteran indicated that he had been diagnosed with the 
disorder three years prior at a free clinic.   

A thorough review of the Veteran's claims file reveals no 
medical evidence linking his hepatitis C to symptomatology or 
pathology present during military service so many years 
earlier.  Indeed, there is nothing in the claims file which 
would tend to establish that his current hepatitis C is 
related to in-service pathology or symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges the Veteran's belief that his 
hepatitis C is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's hepatitis C is causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


